Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 14 December 1822
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas

My dear friend La Grange 8h April 1809While You Are Enjoying the peice of private Life I am Sure You Will Not be disturbed By the introduction of Such an Acquaintance as doctor Constancio. He is a portuguese, Has Long Been in Great Britain and france, and to His Natural Accomplishments Has Joined Acquired ones Both of Which insure to Him, wherefore He Will Be known, a More Agreable Reception. I Have Not Had Myself the pleasure to Enjoy His Society But His Known Character Makes me Happy in the Opportunity He Gives me through Common friends to present Him With Some Letters for America. Nothing from You, My dear friend, Has Reached me Since the Verbal Message delivered By Mr Short. Nor Can I as You, Notwistanding our Exertions and our Hopes, inform You of the Conclusion of the Measure You Have Recommended. Mr and Mde de Tessé, and My Children are in Good Health. Two of them, My daughter in Law, and Virginia are Going to increase the family. Most Affectionately, My dear JeffersonYour old loving friendLafayettedoctor Constancio Has remained two years Longer in Europe. permit me to renew this introduction to you.April 1812